Citation Nr: 0511639	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for a service-
connected residual scar from a splenectomy, currently 
evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1980.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a June 2003 rating decision by the VA 
RO in Pittsburgh, Pennsylvania that granted service 
connection for a residual scar from a splenectomy and 
assigned a noncompensable rating. 


FINDINGS OF FACT

The 10-inch by 8 mm superficial scar, the residuals of a 
splenectomy, is manifested by subjective complaints with no 
objective pathological findings shown during the recent VA 
examination.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar from a 
splenectomy have not been met.  38 U.S.C.A.§ 1155 (West 
2002); 38 C.F.R.§ 4.118, Part 4, Diagnostic Code 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above and an August 2003 
statement of the case.  He was furnished a VCAA letter in 
April 2003.  Moreover, the veteran and the veteran's 
representative have written in several statements during the 
course of the appeal and the Board finds that he was properly 
notified.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2003 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
available records have been obtained and associated with the 
claims folder.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159.  
However, the Board finds that the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the veteran's claim for a higher initial 
rating for a service-connected residual scar from a 
splenectomy, the Board notes that in a recent precedential 
opinion, VA's General Counsel determined that if, in response 
to notice of its decision on a claim for which VA has already 
given the required notice under 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC 8-2003.  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).

In this regard, the Board notes the veteran was informed of 
the pertinent rating criteria in the statement of the case.  
Hence additional VCAA notice is not required for this claim.

Factual Background

Service medical records reflect an exploratory laparotomy and 
splenectomy in 1978 resulting in a midline scar.  On 
separation medical examination in December 1980, the examiner 
noted a midline upper abdominal surgical scar.      

The veteran received a VA examination in June 2003.  At that 
time the veteran complained of some discomfort in the 
periumbillical region and the subxiphoid region with 
strenuous activity.  He reported that he felt a 'click' in 
the epigastric region with strenuous activity.  The 
examination showed a midline incision extending from the 
xiphoid to the infraumbilical region.  The scar measured 
exactly 10 inches in length and the width approximately two 
to three millimeters at the superior aspect of the incision.  
The examination report reflects that the scar became somewhat 
wider at the lower aspect of the incision measuring in the 
greatest diameter at approximately eight millimeters.  The 
examiner noted that there was no pain during the scar 
examination.  There was nonadherence to the underlying 
tissue. There was no instability of the scar, no elevation, 
and no depression of the surface contour of the scar on 
palpitation.  The scar was reported as superficial, meaning 
it was not associated with underlying soft tissue damage and 
not deep, with no evidence of inflammation, edema or keloid 
formation.  The color of the scar was somewhat hypopigmented 
in comparison to the surrounding skin.  The examiner 
indicated that there was no area of induration or any 
flexibility of skin in the area of the scar, and no 
limitation of motion or function by the scar was appreciable.  

The examiner reported that he carefully examined the veteran 
for evidence of an incisional hernia, but did not find any.   
The examiner noted that he did not believe there was any 
indication for further testing and diagnosed a well-healed 
midline incision following an exploratory laparatomy and 
splenectomy for trauma.

In a letter received in July 2003, the veteran states that he 
told the VA examiner that there was pain associated with the 
scar.  He stated that the pains in the scar area were 
constant every time he was jolted there or when doing any 
extreme physical activity.  He also stated that he used to 
enjoy lifting weights, but as he gets older this causes pain 
in the scar area.  The veteran has reiterated his assertions 
in subsequent statements.  

Analysis

The Board notes that the veteran is separately service-
connected for status postoperative splenectomy, rated as 20 
percent disabling. 

The veteran contends that his service-connected residual scar 
is more disabling than currently evaluated.  The veteran's 
statements regarding the severity of his disabilities are 
deemed competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence in conjunction with the appropriate rating criteria.

In the case of an original rating the Board must consider 
whether a higher compensable rating is warranted for any 
period since the effective date of service connection.  It 
must be determined whether the case warrants the assignment 
of separate ratings for the disability for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  The veteran's entire history is 
considered when making disability evaluations.  38 C.F.R. § 
4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

The severity of a scar is ascertained, for VA rating 
purposes, by application of the rating criteria set forth in 
the skin disability rating schedule, 38 C.F.R. Part 4, § 
4.118 (2004).   

Scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

In this regard the VA examination showed that the scar was 
not deep and did not cause limitation of motion.  Thus the 
criteria for a compensable rating under Diagnostic Codes 7801 
are not met.  The scar is superficial, and is not unstable.  
As previously stated it does not cause limitation of motion 
and is not of an area equal to or greater than 144 square 
inches.  The veteran states that he told the VA examiner that 
there was pain associated with the scar.  However, the 
examination report clearly indicates that the scar was not 
painful on examination.  Absent medical evidence to the 
contrary, there is no basis for assigning a higher rating.  

Finally, the Board has also considered whether the veteran is 
entitled to a "staged" rating.  The currently assigned 0 
percent rating was granted, effective from the date of 
service connection.  There is no evidence of a more severe 
level of a skin disability at any time since the effective 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a higher initial evaluation in excess of 0 
percent for a residual scar from a splenectomy is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


